Citation Nr: 9927871	
Decision Date: 09/28/99    Archive Date: 10/05/99

DOCKET NO.  96-47 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a compensable evaluation for residuals of 
viral pleurodynia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from August 1943 until his 
retirement in November 1963.

This matter comes to the Board of Veterans Appeals (Board) 
from a May 1996 rating decision of the Regional Office (RO) 
which denied the veteran's claim for an increased rating for 
residuals of viral pleurodynia.

Effective March 1, 1999, the name of the United States Court 
of Veterans Appeals was changed to the United States Court of 
Appeals for Veterans Claims ("the Court). 


REMAND

The veteran asserts that a higher rating is warranted for his 
service-connected lung disability.  He claims that his 
symptoms include chest pain and shortness of breath.  During 
a hearing at the RO in July 1997, the veteran argued that his 
symptoms had increased since the Department of Veterans 
Affairs (VA) examination conducted the previous February.  He 
also referred to the fact that he was receiving treatment at 
VA medical centers in Oakland and Martinez.  It is not clear 
that all these records have been obtained.  

In addition, the Board points out that it was reported during 
the February 1997 VA examination that the veteran "did not 
perform" the pulmonary function study.  In this regard, the 
Board notes that under Diagnostic Code 6845 of the VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4, the 
evaluation of the veteran's lung disability is now predicated 
on the results of pulmonary function tests.  

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991).  The Court has held that the duty to assist the veteran 
in obtaining and developing available facts and evidence to 
support his claim includes obtaining adequate VA examination.  
This duty is neither optional nor discretionary.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  This duty also includes 
providing additional VA examinations by a specialist when 
recommended.  Hyder v. Derwinski, 1 Vet. App. 221 (1991).  The 
fulfillment of the statutory duty to assist includes 
conducting a thorough and contemporaneous medical examination, 
one which takes into account the records of prior medical 
treatment, so that the evaluation of the claimed disability 
will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 
121, 124 (1991). 

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for his lung 
disability since 1996.  After securing 
the necessary authorizations for release 
of this information, the RO should seek 
to obtain copies of all treatment records 
referred to by the veteran, and which 
have not already been associated with the 
claims folder.  The RO should procure the 
treatment records from the VA medical 
centers in Oakland and Martinez.

2.  The veteran should then be afforded a 
VA examination by a specialist in 
pulmonary disease, if available, to 
determine the nature and extent of his 
lung disability.  All necessary tests 
should be performed.  The veteran is to 
be advised of the significance of 
undergoing a pulmonary function study in 
the evaluation of his disability.  The 
claims folder should be made available to 
the examiner in conjunction with the 
examination.

Following completion of the above, the RO should review the 
evidence and determine whether the veteran's claim may be 
granted.  If not, he and his representative should be 
furnished an appropriate supplemental statement of the case 
and be provided an opportunity to respond.  The case should 
then be returned to the Board for further appellate 
consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



